IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,897-01


                      IN RE EUGENE ANDRE PRIGGETT JR, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NOS. 05-04-03204-CR & 06-06-05488-CR
            IN THE 9th DISTRICT COURT FROM MONTGOMERY COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed applications for writs of

habeas corpus in the 9th District Court of Montgomery County, that more than 35 days have elapsed,

and that the application has not yet been forwarded to this Court. Relator contends that the district

court entered orders designating issues in both cause numbers in 2014.

       Respondent, the Judge of the 9th District Court of Montgomery County, shall file a response

with this Court by having the District Clerk submit the record on such habeas corpus application.

In the alternative, Respondent may resolve the issues set out in the orders designating issues and then

have the District Clerk submit the record on such application. In either case, Respondent’s answer
                                                                                                    2

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.

Filed: December 7, 2016
Do not publish